Exhibit 10.3

 

LOGO [g644295page035.jpg]

Exhibit 10.3 November 23, 2015 William Wood Dear Bill, It’s my pleasure to
confirm our offer of employment with Barnes & Noble, Inc. (“Company”). The
following represents the key elements of our offer: Position: Vice President,
Chief Information Officer Reports to: Ron Boire—Chief Executive Officer Starting
Date: December 14, 2015 Base Salary: $500,000 per annum, subject to appropriate
tax withholdings and deductions, payable in accordance with the Company’s normal
payroll cycle. Incentive Compensation: Eligible to participate in our Incentive
Compensation Plan in accordance with the terms and conditions of any applicable
plan document. The target level annual bonus payment for your position is 60% of
your base salary. Payments under the plan are based upon achievement of
measurable objectives as defined by the Company each fiscal year. The fiscal
year period is defined as May 1st to April 30th. Guaranteed pro-rata portion for
FY16. Equity: On the first business day of the month following the month in
which your employment with the Company commences, you shall be granted 25,000
Restricted Stock Units of the Company in accordance with the Company’s Amended
and Restated 2009 Incentive Plan vesting over three years in three equal annual
installments. Special Payment: You will be paid a one-time payment of $25,000
(less withholding) on the first payroll period following your start date. If you
voluntarily resign or are terminated for Cause (as defined below) within
(12) months of your hire date, you agree to reimburse the Company this Special
Payment. Long-Term Incentive Plan: Subject to the approval by our Compensation
Committee, you will be eligible to participate in our annual long-term incentive
program (LTIP). Given your role and responsibilities, your total target
long-term incentive grant value for Fiscal Year 2017 will be $450,000, which
will be delivered 50% in restricted stock units (RSUs) and 50% in performance
stock units (PSUs). The RSUs will be subject to a 3-year graded vesting schedule
and the PSUs will vest at the end of a 3-year performance cycle based on the
achievement of certain financial metrics. The actual number of RSUs and PSUs
will be calculated using the closing price of our common stock on the grant
date. Bames & Noble Inc. 122 Fifth Avenue. New York, NY 10011 212.633,300



--------------------------------------------------------------------------------

LOGO [g644295page036.jpg]

Benefits: During your employment, you will be eligible for employee benefits
consistent with the Company’s practices and applicable law and in accordance
with the terms of the applicable benefit plans as they currently exist and
subject to any future modifications in the Company’s discretion. You will be
eligible to participate in the Company’s health and welfare programs after sixty
(60) days of continuous employment. Plan details to follow, upon acceptance of
offer of employment. 401(k) Savings Plan: Eligible to contribute and to receive
company matching contributions after completing after completing 1,000 hours in
a year (i.e., after approximately six months of continuous full-time service) in
accordance with the terms and conditions of the applicable plan. Vacation: 4
weeks annually Deferred Compensation: Temporary Housing: Eligible to participate
in executive tax deferred savings plan immediately upon hire. The Company will
provide temporary housing for six months and will reimburse you for commuting
expenses during the six months. You will need to live in the Metro—New York area
by next school year. Relocation: Eligible for assistance in accordance with the
Corporate Relocation Policy. In summary: The Company will pay the complete cost
of the move of your household belongings to your new residence and traditional
closing costs for the purchase of a new home. If you resign within one (1) year
of your relocation as detailed above, you will be required to repay 100% of your
relocation expenses to the Company. Severance Benefits: Should your employment
terminate for any reason other than your voluntary resignation or termination by
the Company for “Cause” as defined below, you will receive a severance package
that will be equal to one (1) year of base salary, payable in bi-weekly
installments, less applicable taxes and withholdings. By signing below, you
understand and agree that any severance benefits provided by the Company are
contingent on your executing a General Release in the form provided by the
Company in exchange for severance benefits at the time the severance benefits
are offered. For purposes of this letter, “Cause” means (A) your engaging in
misconduct or gross negligence which is injurious to Company; (B) your
indictment or conviction by a court of competent jurisdiction with respect to
any felony or other crime or violation of law involving fraud or dishonesty
(with the exception of misconduct based in good faith on the advice of
professional consultants, such as attorneys and accountants), or your entry of a
plea of nolo contendere with respect to any felony involving fraud or dishonesty
(with the exception of misconduct based in good faith on the advice of
professional consultants, such as attorneys and accountants); (C) any gross
negligence, intentional acts or intentional omissions by you, as determined by
the Company in connection with the performance of the duties and
responsibilities of your employment hereunder; (D) engaging in any act of
misconduct or moral turpitude, as Noble Inc. 122 Fifth Avenue. New York, NY
10011 212.633.300



--------------------------------------------------------------------------------

LOGO [g644295page037.jpg]

determined by the Company; (E) abuse of or dependency on alcohol or drugs
(illicit or otherwise) which adversely affects job performance; (F) failure or
refusal by you to properly perform (as determined by the Company in its
reasonable discretion and judgment) the duties, responsibilities or obligations
of your employment for reasons other than Disability or authorized leave, or to
properly perform or follow (as determined by the Company in its reasonable
discretion and judgment) any lawful direction by the Company; or (G) breach of
this Agreement or of any other duty to, written policy of, or agreement with the
Company. During your employment, you will be subject to all of the policies,
rules and regulations applicable to employees of the Company, as they currently
exist and subject to any future modifications in the Company’s discretion. By
signing below, you represent, and hereby confirm, that you are not subject to
any currently effective employment contract, or any other contractual or other
binding obligations pursuant to which your employment or employment activities
with or on behalf of the Company may be subject to any restrictions, including
without limitation, any agreements or other obligations or documents relating to
non-competition, confidentiality, trade secrets, proprietary information or
works for hire. This offer is contingent upon verification of your identity and
your ability to legally work for the Company in the United States. This letter
is merely a summary of the principal terms of our employment offer, is not a
contract of employment for any definite period of time and does not alter your
at-will employment status. This letter supersedes any prior or subsequent oral
or written representations regarding the terms of potential employment with the
Company. By signing below, you acknowledge that you are not relying on any
representations other than those set forth in this letter. You also will be
required to sign the enclosed Terms and Conditions of Employment as a condition
of your employment with the Company. If you wish to accept this offer of
employment as set forth above, please sign both documents and return to me as
soon as possible. If you have any questions, please call me at your convenience
at 212-633-3280. Bill, we are delighted with your interest in the Company and
eager to have you join Barnes & Noble. The challenge, opportunity, and rewards
that lie ahead for the Company are unique and incredibly exciting. I look
forward to hearing from you after you have had a chance to review this offer.
Sincerely, Michelle Smith Vice President, Human Resources MS/kmm Enclosure
Agreed and Accepted: William wood 11/24/15 date Noble Inc. 122 Fifth Avenue. New
York, NY 10011 212.633.300



--------------------------------------------------------------------------------

LOGO [g644295page038.jpg]

TERMS AND CONDITIONS OF EMPLOYMENT This agreement is by and between Barnes &
Noble, Inc. (“Company”) and William Wood (“Employee”). In consideration of the
Employee being hired by the Company, the Company providing Employee access to
Trade Secret, Confidential Information, and other Company Property that is
necessary to perform his/her work, the payment by the Company of Employee’s
compensation and for other good and valuable consideration, the Company and
Employee agree as follows: 1. At-Will Employment. Your employment will be “at
will,” and as such you will be free to leave your employment with the Company at
any time. Similarly, the Company may terminate your employment at any time for
any or no reason, with or without cause or notice. At-will status only may be
modified via a writing signed by both a designated officer of Barnes & Noble and
you. 2. Duty of Loyalty. Employee acknowledges that he/she owes a duty of
loyalty to the Company, which Employee acknowledges means, among other things,
that while an employee of the Company, Employee must act in the best interests
of the Company. Employee, therefore, agrees that, without limitation: (a) he/she
shall devote his/her best efforts and undivided time, effort and loyalty to the
business of the Company; (b) he/she shall discharge all of his/her duties and
responsibilities that are or may be assigned to him/her by the Company
conscientiously, in good faith and to the best of his/her ability, giving to the
Company the full benefit of his/her knowledge, expertise, skill and Judgment;
(c) he/she shall not engage in any illegal or unethical conduct in the
performance of his/her duties and responsibilities; and (d) he/she shall not
engage in any conduct that creates an actual, potential or apparent conflict
between Employee’s personal interests and the Company’s interests, or which
otherwise may adversely affect Employee’s judgment or ability to act In the
Company’s best interests. If Employee is uncertain whether any particular
activity may violate his/her duty of loyalty, Employee agrees to notify the
Company and not engage in any such conduct without the express, written consent
of an authorized representative of the Company. However, nothing in or about
this Agreement prohibits Employee from: (i) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing Confidential Information (as defined in
Paragraph 3) to the extent required by law or legal process or permitted by
Section 21F of the Securities Exchange Act of 1934; or (iii) cooperating,
participating or assisting in any government or regulatory entity investigation
or proceeding. 3. Trade Secrets, Confidential Information and Company Property.
Employee acknowledges that his/her duties and responsibilities will put employee
in a position of acquiring and creating Trade Secrets and Confidential
Information (as those terms are defined below) concerning the Company. Employee
further acknowledges that the Company is engaged in a highly competitive
business. The Company’s involvement in this business has required and continues
to require the expenditure of substantial amounts of money and the use of skills
developed over a long period of time. As a result of these investments of money,
skill, and time, the Company has developed and will continue to develop certain
valuable Trade Secrets and Confidential Information that are particular to the
Company’s business. Employee acknowledges and agrees that the disclosure of such
information to competitors of the Company or others would cause the Company to
suffer substantial and irreparable harm. Employee acknowledges, therefore, that
it is in the Company’s legitimate business interest to restrict Employee’s
disclosure or use of such Trade Secret and Confidential Information (and other
Company Property). “Trade Secrets” means any information, formula, pattern,
compilation, program, device, method, technique, process, design, procedure or
improvement that has value and is not generally known to the public or others
who can obtain value from its disclosure or use. To the fullest extent
consistent with the foregoing, and as otherwise permitted by law, Trade Secrets
shall include, without limitation, non-public financial information, supply and
service information, marketing information, information regarding Company’s
current and future products, and customer information. Confidential Information
shall mean all non-public information in any form or media that the Employee
receives, obtains or has access to during the course of or by virtue of his/her
employment with the Company, including, but not limited to, information which
constitutes, relates or refers to (i) the Company or any affiliated entity;
(ii) any



--------------------------------------------------------------------------------

LOGO [g644295page039.jpg]

current or former employee of the Company or any affiliated entity; (iii) any
person or entity with whom or which the Company or any affiliated entity
transacted business during Employee’s employment; (iv) any person or entity with
respect to whom or which the Company or any affiliated entity acquired any
non-public information; (v) any aspect of the operation of the business of the
Company or any affiliated entity, including without limitation, all financial,
operational and statistical information; (vi) any information or documents
provided or produced in any litigation or other legal proceedings; (vii) any
information protected or governed by any other confidentiality agreement or
stipulation; and (viii) any information protected or governed by the
attorney-client privilege, work-product doctrine or any similar privilege or
immunity. “Company Property” shall mean all property and resources of the
Company. including, without limitation, all Trade Secret and Confidential
Information, the Company computer system and all software, e-mail and databases,
telephone and facsimile services and all other administrative or support
services provided by the Company. Except as specifically required in the
performance of his/her duties for the Company, Employee agrees Employee will
not, during the course of employment by the Company and for so long thereafter
as the pertinent information or documentation remain Trade Secrets, Confidential
Information or Company Property, directly or indirectly use, disclose or
disseminate to any other person, organization or entity or otherwise use or
disclose any Trade Secrets, Confidential Information or Company Property. The
obligations set forth herein shall not apply to any Trade Secrets, Confidential
Information or Company Property that have become generally known to competitors
of the Company through lawful means and without violation of any law or any
agreement not to disclose Trade Secrets, Confidential Information, or Company
Property. Employee agrees and acknowledges a business shall be deemed to be in
competition with the Company if it is substantially engaged in the sale or
rental of books, eBooks, eBook readers, digital content and/or related
merchandise. Upon the termination for any reason of his/her employment with the
Company, or at any time the Company may so request, Employee shall promptly
deliver to the Company all Trade Secret, Confidential Information, and Company
Property, including all documents (whether in electronic or paper form) that
relate or refer to Trade Secret, Confidential Information, or Company Property
4. Intellectual Property/Assignment of Inventions. “Intellectual Property” means
inventions, discoveries, improvements, documented ideas, computer programs and
related documentation, and other works of authorship (“Intellectual Property”).
Employee agrees to promptly disclose to the Company all Intellectual Property
(including any Intellectual Property in the formative stages) made during
Employee’s employment with the Company. Furthermore, Employee agrees to disclose
to the Company any Intellectual Property created during the period of one year
after the termination of his/her employment with the Company that relates to or
constitutes an improvement upon the Company’s Intellectual Property. Employee
also agrees to keep and maintain written records concerning such Intellectual
Property and make these records available to the Company at all times. Employee
hereby assigns and agrees to assign to the Company and its successors and
assigns his/her entire right, title, and interest in and to any Intellectual
Property, whether or not patentable, copyrightable, or subject to other forms of
protection, made, created, developed, written, or conceived by Employee, either
solely or jointly with others, during Employee’s employment with the Company.
All Intellectual Property disclosed or made by Employee within one (1) year
after termination of Employee’s employment with the Company shall be deemed to
be owned by the Company unless such Intellectual Property is proved to have been
conceived after termination and without the benefit of any proprietary and/or
Confidential Information or Trade Secrets of the Company, its subsidiaries or
affiliates. Notwithstanding the above, Employee shall retain full right and
title to Intellectual Property to which all of the following conditions apply:
(a) no equipment, supplies, facilities, proprietary and/or Confidential
Information, Trade Secrets or Intellectual Property of the Company was used in
its development; (b) it was developed entirely on Employee’s own time; (c) it
does not relate to the business of the Company or to the Company’s anticipated
business or developmental programs; and (d) it does not result from any work
performed by Employee for the Company. Employee represents that he/she has not,
alone or jointly with others, conceived, developed, or reduced to practice prior
to the commencement of Employee’s employment with the Company any Intellectual
Property that Employee considers to be his/her property or the property of third
parties. Employee further agrees to assist the Company, or its designees, at the
Company’s expense, but without additional



--------------------------------------------------------------------------------

LOGO [g644295page040.jpg]

compensation to Employee, in every proper way to secure the Company’s rights in
the Intellectual Property and any copyrights, patents, mask work rights, or
other intellectual property rights relating thereto in any and all countries.
Employee further agrees that his/her obligation to execute or cause to be
executed any such instrument or papers will continue after the termination of
his/her employment with the Company. If the Company is unable because of
Employee’s mental or physical incapacity. Employee’s refusal to comply with
his/her obligations under this Agreement, or for any other reason, to secure
Employee’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright or trademark registrations covering
Intellectual Property or original works of authorship assigned to the Company
under this Agreement or otherwise, Employee does hereby irrevocably designate
and appoint the Company, through its duly authorized officers and agents, as
Employee’s agent and attorney in fact, to act for and on Employee’s behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters, patents or
copyright or trademark registrations thereon with the same legal force and
effect as if executed by Employee. Employee understands that the Company may
have entered into agreements with other parties which imposed obligations on the
Company regarding Inventions made during the course of the work under such
agreements or regarding the confidential nature of such works, or otherwise
received from third parties’ confidential or proprietary information (“Third
Party Information”). Employee agrees to be bound by all such obligations of the
Company arising in connection with such Third Party Information.
Non-Solicitation. During Employee’s employment with the Company, Employee will
have access to Trade Secrets, Confidential Information and/or other non-public
Company Property, and Employee will develop certain relationships with and/or
knowledge about current and/or prospective employees, customers, vendors, or
contractors such that if Employee were allowed to pursue relationships with the
Company’s current or prospective employees, customers, vendors, or contractors,
Employee would have an unfair advantage based upon confidential information
and/or relationships developed. Therefore, Employee agrees that from the date of
execution of this Agreement until the expiration of a period of one year
following the termination of Employee’s employment with the Company for any
reason (the “Covered Period”), Employee will not, directly or indirectly:
(a) solicit or recruit for employment, offer employment to, hire, solicit, or
recruit for placement, place and/or offer to place with another company or
entity — on a temporary, permanent or contract basis, or otherwise — anyone who
at any time during the Covered Period is or was employed by the Company or any
of its parents, subsidiaries or affiliates (a “Covered Employee”); provided
that, at the time of such solicitation, recruitment, offer of employment,
hiring, offer to place or placement, or any time during the ninety (90) day
period immediately preceding same, the Covered Employee is or was an employee of
the Company or any of its parents, subsidiaries, or affiliates; (b) encourage,
entice or persuade, or attempt to encourage, entice or persuade any Covered
Employee to leave the Company or any of its parents, subsidiaries, or
affiliates; (c) solicit or encourage (i) any customer, vendor, or contractor of
Company, (ii) any entity that had been a customer, vendor, or contractor with
Company within one year preceding Employee’s termination of employment with the
Company, (iii) any prospective customer, vendor, or contractor of the Company
actively solicited within one year before the termination of Employee’s
employment with the Company, or (iv) any parent, subsidiary or affiliate of any
of the foregoing, to void, terminate or diminish its relationship with the
Company or any of its parents, subsidiaries, or affiliates; (d) or seek to
persuade (i) any customer, vendor, or contractor of the Company, (ii) any entity
that had been a customer, vendor, or contractor with the Company within one year
preceding Employee’s termination of employment with the Company, (iii) any
prospective customer, vendor, or contractor of the Company actively solicited
within one year before the termination of Employee’s employment with the
Company, or (iv) any parent, subsidiary, affiliate of any of the foregoing, to
conduct with anyone else any business or activity which such customer, vendor,
or contractor conducts with the Company or any of its parents, subsidiaries, or
affiliates. Non-Compete. During Employee’s employment and for a period of one
year following the termination of his/her employment with the Company for any
reason, Employee agrees that, without the prior written consent of the Company,
he/she will not become employed, retained, or otherwise provide any services of
any kind to any business that is in competition with the business of the
Company. Employee agrees and acknowledges a business shall be deemed to be in
competition with the Company if it is substantially engaged in the sale or
rental of books, eBooks, eBook readers, digital content and/or related
merchandise.



--------------------------------------------------------------------------------

LOGO [g644295page041.jpg]

7. Non-Use of Trade Secrets or Confidential Information and Full Disclosure of
Existing Agreements with Prior Employers. Employee acknowledges and represents
that as an employee of the Company, Employee will not breach any invention,
assignment or proprietary information or similar agreement Employee may have
with any former employer or other party. Employee further acknowledges and
represents that Employee will not bring to the Company or use in the performance
of his/her duties for the Company any documents or materials of any kind from a
former employer or other person or entity that Employee is not legally
authorized or permitted to use and/or that are not generally available to the
public. Employee also agrees that the Company has not asked him/her to use or
disclose any Trade Secrets and/or Confidential Information that is confidential
to any of Employee’s prior employers. Employee also agrees that he/she is not
bound by any agreement (including, without limitation, any non-compete or
non-solicitation agreement) that seeks to restrict the employers or entities for
or with whom Employee may work, the customers, clients or prospects Employee may
solicit or work with, or the former co-workers Employee may solicit or work
with, or that Employee has provided written copies of any such agreement(s) to
the Company’s management and has otherwise fully disclosed the existence and
terms of any such agreement(s) to the Company’s management. Applicable Law. The
validity, performance and enforceability of this Agreement shall be determined
and governed by the laws of the State of New York, without regard to its
conflict of law principles. The exclusive forum for any action concerning this
Agreement or the transactions contemplated hereby shall be in a court of
competent jurisdiction in New York County, New York, with respect to a state
court, or the United States District Court for the Eastern District of New York,
with respect to a federal court. EMPLOYEE HEREBY CONSENTS TO THE EXERCISE OF
JURISDICTION OF THE COURT IN THE EXCLUSIVE FORUM SET FORTH IN THIS AGREEMENT AND
WAIVES ANY RIGHT EMPLOYEE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY
TIME BY THE COMPANY TO FEDERAL COURT OF ANY ACTION EMPLOYEE MAY BRING AGAINST IT
IN STATE COURT. EMPLOYEE AND THE COMPANY MUTUALLY WAIVE THEIR RIGHT TO TRIAL BY
JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT IN
GENERAL. 9. Successors. This Agreement shall inure to the benefit of the
Company, its subsidiaries and affiliates, and the successors and assigns of each
of them.10. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.11. Amendment. No term,
condition, covenant, representation or acknowledgement contained in this
Agreement may be amended or modified unless in writing signed by both parties,
and no course of conduct shall be deemed a waiver of its provisions.12.
Reasonable Scope of Agreement. Employee acknowledges and agrees that the
foregoing agreements and restrictions are reasonable and necessary for the
protection of the Company and its business, and are not limited in time to the
duration of Employee’s employment but extend after and shall survive the
termination of his/her employment, irrespective of the reason for its
termination. Employee further acknowledges and agrees that the Company shall be
entitled to seek an injunction or other forms of equitable relief to prevent or
terminate any violation of the foregoing restrictions. Any such relief shall be
in addition to and not in lieu of any other remedy available to the Company,
whether at law or in equity.



--------------------------------------------------------------------------------

LOGO [g644295page042.jpg]

13. Severability. Employee agrees that if any part of Employee’s foregoing
covenants or the duration thereof is deemed too restrictive by a court of
competent jurisdiction, the court may alter the covenants and/or duration to
make the same reasonable under the circumstances, and Employee acknowledges that
Employee shall be bound thereby. 14. Complete Agreement. This Agreement
constitutes the entire Agreement with respect to the subject matter hereof and
cancels and supersedes any and all other previous agreements with respect to the
subject matter hereof. The terms of this Agreement shall survive the termination
of and any change in Employee’s position with the Company. 15. Employee Review
of Agreement. Employee understands that he/she has the right to consult an
attorney prior to the signing of this Agreement, and acknowledges that his/her
signature below signifies that he/she has fully reviewed and understands all of
the terms of this Agreement and that he/she has agreed to those terms. SO
AGREED: Employee: William Wood Barnes & Noble, inc. Signature Signature 11/24/15
Michelle Smith Date Printed Name Vice President, Human Resources Title November
23, 2015 Date